Citation Nr: 1242873	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to September 1973.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2010, the Board remanded the case in order to afford the Veteran his requested Board hearing, which was conducted via video-conference by the undersigned Veterans Law Judge in April 2010.  Additionally, the case was remanded in July 2010 and January 2012 in order to conduct necessary development.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2010, July 2010, and January 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A review of the Virtual VA paperless claims processing system reveals VA treatment records that were associated with the claims file prior to the issuance of the August 2012 supplemental statement of the case (SSOC); however, such SSOC do not specifically indicate they were considered.  Even so, the records contained therein are either duplicative of the evidence already of record or not relevant to the instant claim.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision on the appeal. 
 


FINDING OF FACT

A bilateral shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2007 letter, sent prior to the initial February 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination records, Social Security Administration (SSA) records, Office of Workers' Compensation records, and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that, at his April 2010 hearing, the Veteran requested that VA obtain all of his treatment records from Fort Leonard Wood base hospital in Missouri.  As such, in the July 2010 remand, the Board directed that the AOJ contact the National Personnel Records Center (NPRC) to locate all treatment records from Fort Leonard Wood base hospital in Missouri, in accordance with the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities, and associate those records, if any, with the Veteran's claims file.  Thereafter, the AOJ contacted the NPRC and requested all such records, and the NPRC responded in September 2010 that searches of Fort Leonard Wood for 1973 were conducted, but no records were located.  Subsequently, in an October 2010 Memorandum, the AOJ determined that the Veteran's reported inpatient clinical records were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The Veteran was advised of the unavailability of such records in an October 2010 letter and was invited to submit any records in his possession.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  

In November 2010, the Veteran called VA to report that he had personally requested his military medical records from the NPRC, and that the NPRC had replied by letter that VA had the records; he further asserted that VA "is lying" to him about not having those records.  The Veteran sent a copy of the November 2010 letter addressed to him from the NPRC to be included in his claims file.  The Board finds that the Veteran misunderstood the letter from the NPRC.  Specifically, in its letter to the Veteran, the NPRC wrote that "The original medical record needed to answer your inquiry is not currently in our files.  The medical record has been loaned to the Department of Veterans Affairs (VA).  We suggest that you contact the nearest VA Regional Office to obtain copies of the records."  The NPRC letter is accurate; the NPRC had sent VA the Veteran's service treatment records and service personnel records in January 2008, in response to his October 2007 claim, and these records are in his claims file.  However, the Veteran apparently assumed that the records which the NPRC informed him that it had sent to VA included treatment records from Fort Leonard Wood base hospital in Missouri.  A thorough review of the records which the NPRC sent to VA shows that they do not include any treatment records from Fort Leonard Wood base hospital in Missouri.  This is consistent with the NPRC's September 2010 response to VA.  

The Board also notes that in January 2012 the Board remanded in order for the AOJ to obtain additional outstanding records.  In January 2012 and February 2012 the RO sent the Veteran a letter requesting he submit an Authorization and Consent to Release Information to the VA form (VA Form 21-4142).  Following the submission of the forms by the Veteran in February 2012 and March 2012, the AOJ attempted to obtain the records.  However, there was no response from the Broadway Clinic.  In this regard, the Board notes that the Veteran did indicate that the Broadway Clinic was now closed.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in September 2010 with an addendum opinion in June 2012 in order to adjudicate his service connection claim.  The Board notes that, in November 2012, the Veteran's representative asserted that the June 2012 VA examination addendum opinion is not adequate because the VA examiner did not take into consideration the Veteran's statements of continuity of symptamtology; however, the Board finds that based upon the detailed addendum opinion, the VA examiner did take into consideration not only of the Veteran's statements of continuity of symptomatology but also the Veteran's post-service intervening accident, his worker compensation application, and the entire claims file.  Therefore, the Board finds that the VA examiner offered an etiological opinion and based her conclusions on an interview with the Veteran, a review of the record, and full examinations.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner are sufficient to assist VA in deciding the Veteran's claim.

As indicated previously, the Board remanded this case in January 2010,  July 2010, and January 2012 in order to schedule the Veteran for a hearing before the Board, obtain the Veteran's Social Security Administration (SSA) and Office of Workers' Compensation records, contact the NPRC and request all medical treatment reports for the Veteran from the Fort Leonard Wood base hospital in Missouri, request that the Veteran identify any outstanding treatment records relevant to his claimed disorder, to include records from the Broadway Clinic, and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed disorder.  The AOJ scheduled the Veteran for a hearing before the Board which occurred in April 2010, obtained the Veteran's SSA and Office of Workers' Compensation records, requested all medical treatment reports for the Veteran from the Fort Leonard Wood base hospital in Missouri from the NPRC, requested that the Veteran identify any outstanding treatment records relevant to his claimed disorder that were subsequently requested from the identified physicians, and afforded the Veteran VA examination of his claimed disorder in September 2010 with an addendum opinion in June 2012.  As indicated previously, records from the Fort Leonard Wood base hospital and the Broadway Clinic are unavailable.  Therefore, the Board finds that the AOJ has substantially complied with the January 2010, July 2010, and January 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in April 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2010 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral shoulder disorder, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, to the extent that the hearing discussion revealed additional evidence that had not yet been associated with the claims file, the Board remanded the case in July 2010 and January 2012 in order to obtain such outstanding records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran manifested arthritis of the bilateral shoulders within one year of his service discharge in September 1973.  Therefore, presumptive service connection for such disorder is not warranted.  Id. 

The Board observes that the Veteran's complete service treatment records are not contained in the claims file as clinical records from Fort Leonard Wood were unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified that his bilateral shoulder disorder is the result of slipping from a rope climb during his basic training and that he tore the tissue in his shoulders.  He also testified that shortly after service he sought treatment at the Broadway Clinic.  Therefore, he claims that service connection for a bilateral shoulder disorder is warranted.

A careful review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis referable to his bilateral shoulders.  In addition, on the Veteran's August 1973 Report of Medical History for Separation, he checked "no" to swollen or painful joints and painful or "trick" shoulder or elbow.  Moreover, it was noted on the Veteran's August 1973 Report of Medical Examination that the Veteran's upper extremities, and spine and other musculoskeletal systems were "normal."  Thus, the Board finds that there is no evidence in the Veteran's service treatment records of any complaints, treatment, or diagnosis referable to a bilateral shoulder disorder. 

The Veteran's post-service treatment records include an August 1986 private treatment note of complaints of left upper back pain after a June 1986 injury at work.  He was assessed with muscle spasms at the parascapular area.  In July 1990 the Veteran was seen after a recent injury at work where he sustained neck pain as the result of lifting and pulling a door on a trailer while working for Coca-Cola.  In July 1991 the Veteran's private doctor stated that he sustained an injury to his shoulders in 1989 and 1990.  In November 1991 the Veteran's private physician stated that the Veteran had chronic left shoulder pain since his injury at Coca-Cola.  In December 1991 the Social Security Administration determined that that the Veteran was unemployable due to the secondary condition of shoulder arthralgia.   In October 2009 the Veteran underwent an MRI of the shoulders at the VA and he was diagnosed with chronic Hill-Sachs deformity in the left humeral head; also, it was noted that the Veteran had chronic pain for the past several years.  

The Veteran was afforded a VA examination in September 2010 and he reported that he hurt his shoulders in June 1973 when he fell going up a rope and fell approximately 20 to 25 feet.  He indicated that he passed out and was seen at the emergency room.  The Veteran stated that he did not allow them to put pins in his shoulders so he was discharged from the hospital.  Within four months from being discharged from the military his left shoulder worsened and he went to a clinic in 1974 and was given a sling for his shoulder.  In 1992 or 1993 he had a stroke and was told that he had nerve problems to his shoulders.  

Following a physical examination, degenerative joint disease of the shoulders was diagnosed.  VA examiner opined that the Veteran's  shoulder conditions were not caused by or the result of a fall from a rope.  The rationale was that the Veteran did not seek consistent medical attention for his shoulder since exiting service and treatment began some 20 years after service, in 1993.  The examiner noted that the  Veteran had several different lifting jobs post-service which would be the most likely causative factors of his current shoulder condition.  She stated that, without a consistent medical nexus, it was her opinion that these conditions are not related to his fall from a rope nor did the fall contribute to any enhancement of the aging process.  

In compliance with the January 2012 Board remand, the September 2010 VA examiner reviewed the Veteran's claims file again and provided an addendum opinion in June 2012.  She noted that a February 2012 x-ray study showed calcific bursitis of the left shoulder and an April 2012 MRI revealed an impression of a high grade partial tear along the central to anterior aspect of the supraspinatus tendon from the undergrace.  She opined that it was less likely than not that the Veteran's bilateral shoulder condition incurred in or was caused by the Veteran's military service.  

In this regard, the examiner explained that the initial fall during the Veteran's military service was in early June 1973 and that the Veteran had several different lifting jobs post-service, which would be the most likely causative factors of his current shoulder conditions.  She stated that, regarding the Veteran's claim that he received treatment in 1975 or 1976, this would not constitute chronicity of care as the next documented treatment was not until 1993, some twenty years post-service.  It was noted that the Veteran also had a worker's compensation injury in 1990 or 1991, which was the result of a lifting injury in 1990 or 1991; moreover, such was 17 or 18 years post-service and thus, the in-service injury would not have any effect on this workers compensation injury.  She stated that, without a consistent medical nexus, it was her opinion that the Veteran's bilateral shoulder condition is not related to his fall from a rope nor did the fall contribute to any enhancement of the aging process.  Thus, his current shoulder condition is not related to a fall in the military in 1973, as this would have certainly manifested less than 39 years post-service and would have impeded the heavy lifting that was required at his employment at Coca Cola.  Thus, she opined that his current bilateral shoulder condition is secondary to the aging process and his left shoulder degenerative joint disease was not accelerated by the in-service injury as there was no medical continuity of care. 

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board notes that the Veteran asserts that his bilateral shoulder condition is the result of falling off a rope during service; however, the VA examiner stated that the Veteran's bilateral shoulder condition was due to his jobs that involved heavy lifting.  Moreover, the Board notes that there is no evidence, nor has the Veteran asserted, that he sought treatment after the one post-service treatment in 1975 until 1989.  In addition, all evidence of post-service treatment was related to intervening post-service injuries; the Veteran suffered two separate injuries at two separate jobs (Carey Salt and Coca-Cola).  The VA examiner stated that the Veteran's in-service injury did not affect the aging process.  Thus, the Board finds that the September 2010 VA opinion and June 2012 VA examiner's addendum opinion are supported by rationale and are thorough and detailed and are the only probative opinions of record.  

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral shoulder disorder and any instance of his military service, to include his in-service fall from a rope, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Additionally, to the extent that the Veteran has contended that he has experienced bilateral shoulder symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

First, there is no evidence that the Veteran reported a bilateral shoulder condition to his medical care providers during service, at separation, or for years thereafter.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having a bilateral shoulder condition either since service or due to service.  This includes his treatment in the 1990's for injuries sustained at work; as well as, there was no mention of any in-service injury or falls  in any of the testimony, medical documents, or lay statements for his workmen's compensation clamor for his Social Security Disability.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Thus, the Board finds it pertinent that not once in the Veteran's workers compensation claim  or in post-service treatment records did the Veteran mention a shoulder condition that preexisted his post-service injuries or that he was injured during his military service.  

Therefore, the Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his bilateral shoulder condition is due to service after filing his claim for service connection; as noted above there is no mention of a bilateral shoulder condition in the Veteran's Social Security Disability claim or in the  workers compensation claim.  Furthermore, the August 1973 Report of Medical Examination noted that he denied any other significant medical or surgical history other than what was listed and that is in direct conflict with the Veteran's post-service statements made in April 2010 that his bilateral shoulder condition began during service.  Thus, the Veteran's later assertions lack credibility and fly in the face of objective medical findings and indications noted during service.   They are not credible and are not probative on the matter of continuity of symptoms or treatment since service. 

Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's bilateral shoulder condition directly to his military service and the two opinions of record are against the Veteran's claim.  Thus, service connection for a bilateral shoulder disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a bilateral shoulder disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


